Citation Nr: 0320475	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from February 25, 1994 to March 25, 1996, and in 
excess of 10 percent on and after July 1, 1996, for 
subdeltoid bursitis of the right shoulder.

2. Entitlement to an initial evaluation in excess of 10 
percent from February 25, 1994 to June 1, 1998, and in excess 
of 30 percent on and after June 2, 1998 for productive 
changes of the cervical spine at C4-C5.

3.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the thoracolumbar spine at 
T12-L1.

4.  Entitlement to an initial compensable evaluation from 
February 25, 1994 to June 1, 1998, and in excess of 20 
percent on and after June 2, 1998 for subdeltoid bursitis of 
the left shoulder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1992.

The current appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO, in pertinent part, 
granted entitlement to service connection for productive 
changes of the thoracolumbar spine at T12-L1 with assignment 
of a 10 percent evaluation; productive changes of the 
cervical spine at C4-C5 with assignment of a 10 percent 
evaluation; subdeltoid bursitis of the right shoulder with 
assignment of a noncompensable evaluation; and subdeltoid 
bursitis of the left shoulder with assignment of a 
noncompensable evaluation all effective February 25, 1994, 
the date of claim.

In August 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for subdeltoid 
bursitis of the right shoulder effective from February 25, 
1994 through March 25, 1996.  The RO then granted entitlement 
to a temporary total convalescence evaluation effective March 
26, 1996 through June 30, 1996, and reinstated the previous 
10 percent evaluation effective July 1, 1996.

In November 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for productive changes of the 
cervical spine at C4-C5, and an increased (compensable) 
evaluation of 20 percent for subdeltoid bursitis of the left 
shoulder, both effective June 2, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The diagnostic codes utilized by the 
RO to rate the veteran's orthopedic disabilities at issue are 
predicated on limitation of motion.  

The April 1997 VA orthopedic examination of record addresses 
to a limited extent the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59; however, the most recent examination of record 
conducted in June 1998 does not address these criteria.  The 
record shows that the veteran has failed to report for more 
recently scheduled examinations.  

In any event, the clinical record is woefully out of date and 
precludes a probative, competent assessment of the current 
nature and extent of severity of the disabilities at issue, 
thereby warranting remand for accomplishment of up-to-date 
special orthopedic and neurologic examinations addressing the 
criteria of 38 C.F.R. §4.40, 4.45, 4.59.  Additionally, 
information of record discloses that the veteran reported he 
might be undergoing shoulder surgery.  Records pertaining to 
any such surgery muchless current medical records referable 
to the disabilities at issue are not of record.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.326(a)).  
The RO notified the veteran of the VCAA by letter dated in 
May 2001.

Accordingly, this case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment to include surgery 
of the service-connected orthopedic 
disabilities at issue.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA medical 
treatment reports from the 
VAMC/Outpatient clinic in San Diego, 
California.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and specialist in neurology, or other 
available appropriate medical specialists 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
his productive changes of the cervical 
and thoracolumbar spines and bilateral 
shoulder bursitis.  The claims file, 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
copies of the revised criteria under 
Diagnostic Code 5293, and separate copies 
of this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's cervical and 
thoracolumbar spine and bilateral 
shoulder disabilities in light of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiners provide 
explicit responses to the following 
questions: 

(a) Do the cervical-thoraco-lumbar and 
bilateral shoulder disabilities at issue 
involve only the joint structure, or do 
they also involve the muscles and nerves? 

(b) Do the disabilities at issue cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiners should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners must so state.  

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
disabilities at issue, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the disabilities at 
issue.  

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the disabilities at issue, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disabilities at 
issue.  

If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiners should so 
indicate.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
initial increased evaluation for the 
service-connected cervical, 
thoracolumbar, and bilateral shoulder 
disabilities at issue.  

In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, as was done 
previously by the RO, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluations.  38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure 
without good cause shown for any examination in connection 
with a claim for an increased evaluation will result in the 
denial of the claim.  38 C.F.R. § 3.655 (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

